Case 6:20-cv-00666-ADA Document 1-7 Filed 07/23/20 Page 1 of 21




                EXHIBIT G
    Case 6:20-cv-00666-ADA Document 1-7 Filed 07/23/20 Page 2 of 21


                An Analytical Method For Multi-class
                  Molecular Cancer Classification
  Ryan Rifkin ∗ # &, Sayan Mukherjee ∗ # &, Pablo Tamayo ∗ &, Sridhar Ramaswamy ∗ †,
  Chen-Hsiang Yeang ∗ ††, Michael Angelo ||, Michael Reich ∗, Tomaso Poggio #, Eric
  S. Lander ∗ **, Todd R. Golub ∗ ‡ and Jill P. Mesirov ∗ &&.
  ∗ Whitehead Institute / Massachusetts Institute of Technology Center for Genome Research,
  Cambridge, MA 02139; † Departments of Adult and ‡ Pediatric Oncology, Dana-Farber Cancer
  Institute, Boston, MA 02115; Departments of ** Biology, # McGovern Institute, CBCL, Artificial
  Intelligence Laboratory, and †† Electrical Engineering and Computer Science, Massachusetts
  Institute of Technology, Cambridge, MA 02139. || X-Mine, Brisbane, CA 94005. & These authors
  contributed equally to this work. && Corresponding author.

                                          June 28, 2002

                                            Abstract
    Modern cancer treatment relies upon clinical judgment and microscopic tissue
    examination to classify tumors according to anatomical site of origin. This approach is
    effective but subjective and variable even among experienced clinicians and
    pathologists. Recently, DNA microarray-generated gene expression data has been
    used to build molecular cancer classifiers. Previous work from our group and others
    demonstrated methods for solving pair-wise classification problems using such global
    gene expression patterns. However, classification across multiple primary tumor
    classes poses new methodological and computational challenges. In this paper we
    describe a computational methodology for multi-class prediction that combines class
    specific (one vs. all) binary Support Vector Machines. We apply this methodology to the
    diagnosis of multiple common adult malignancies using DNA microarray data from a
    collection of 198 tumor samples, spanning 14 of the most common tumor types. Overall
    classification accuracy is 78%, far exceeding the expected accuracy for random
    classification. In a large subset of the samples (80%), the algorithm attains 90%
    accuracy. The methodology described in this paper both demonstrates that accurate
    gene expression-based multi-class cancer diagnosis is possible and highlights some of
    the analytic challenges inherent in applying to such strategies to biomedical research.


Introduction
The accurate classification of human cancer is an important component of
modern cancer treatment. It is estimated that there are upwards of 40,000 cancer
cases per year in the U.S. that are difficult to classify using standard clinical and
histopathologic approaches. Molecular approaches to cancer classification have
the potential to effectively address these difficulties. However, decades of
research in molecular oncology have yielded few useful tumor-specific molecular
markers. An important goal in cancer research, therefore, continues to be the
identification of tumor specific genes for the purpose of molecular cancer
classification.

Proteins in cells are essential to all of the functions of life: energy production,
biosynthesis of molecules that form and maintain the complex cellular and sub-
cellular structures, response to environmental changes, proliferation etc. Protein
production is controlled by the coordinated “expression” of genes by means of
“transcription” of DNA sequences into messenger RNA which is in turn
“translated” into protein sequences. In this context, the regulation of protein
production by induction and repression of genes has been shown to play a


                                                1
       Case 6:20-cv-00666-ADA Document 1-7 Filed 07/23/20 Page 3 of 21

critical role in the major biological decisions of a cell such as division,
differentiation and death. In terms of differentiation, an obvious example is that
although all of the cells of an individual’s body contain essentially the same
genome some cells are liver cells while others are heart cells, etc. Gene
expression levels have been shown to be critical to making this distinction. A
particularly striking example is that of the gene MyoD, a transcription factor that
can essentially turn any cell into a muscle cell. Human diseases have also been
shown to be correlated with changes in the expression levels of genes. For
Mendelian diseases (e.g. cystic fibrosis or Huntington’s disease) point mutations
along with the absence of gene transcripts of a particular gene may be
contributory. Even in the cases of more complex biological states including heart
disease, arthritis, aging, and addiction, systematic changes in gene expression
associated with these processes have been detected and reported. Based on
this knowledge, there has been a significant effort to develop methods for
measuring and analyzing the level of gene expression for many genes
simultaneously in biological samples. The rationale for such an approach is that
the level of gene expression is critical for determining the biological properties of
cells (Chipping Forecast 1999).

Several technologies for the high-throughput analysis of gene expression have
been developed over the past 10 years. The field is now rapidly developing as
several technologies attain maturity and widespread use. The two most common
platforms are spotted cDNA1, and oligonucleotide microarrays, The cDNA
microarrays, pioneered by Brown and colleagues at Stanford (Duggan et al’s
article in the Chipping Forecast 1999), involves the hybridization of fluorescently
labeled cDNA derived from sample RNAs to glass slides onto which DNA strands
corresponding to genes of interest have been robotically deposited. The second
oligonucleotide arrays, developed at Affymetrix, Inc., involves the hybridization of
fluorescently labeled RNAs to short 25-long oligonucleotides of known sequence
that are photolithographically synthesized on a solid surface using technology
similar to the one used to make silicon chips (Lipshutz et al’s article in the
Chipping Forecast 1999). Alternative oligonucleotide array strategies employing
longer oligos (60-70 mers) generated by ink-jet printing and other technologies
appear similarly effective. While few head-to-head comparisons of these
methods have been made, the technologies are sensitive, quantitative, and
reproducible.

These microarrays allow us for the first time to obtain a "global" genomic view of
the cell and measure the simultaneous expression of tens of thousands of genes
in a biological or clinical sample and have made possible the creation of large
data sets of molecular information that represent molecular “snapshots” of
biological systems of interest (see for example E. Dougherty’s article in SIAM
News May 2002) These gene expression profiles can then be characterized by
the application of large-scale data analysis and may serve as fingerprints for
accurate molecular classification as well as improve our understanding of normal


1
    cDNA is complementary DNA; synthesized from a mRNA template.


                                             2
    Case 6:20-cv-00666-ADA Document 1-7 Filed 07/23/20 Page 4 of 21

and disease states (Golub et al 1999, Slonim et al 2000, Furey et al 2000, Ben-
Dor et al 2000, Califano et al 1999).

Previously, the Cancer Genomics program at the center developed
computational approaches (unsupervised and supervised learning) using gene
expression to accurately distinguish between two common blood cancer classes:
acute lymphocytic and acute myelogenous leukemia (Golub et al 1999, Slonim et
al 2000, Mukherjee et al 1999). The classification of primary solid tumors (e.g.
breast cancer), in contrast, is a harder problem due to limitations concerning
sample availability, identification, acquisition, integrity, and preparation.
Moreover, a solid tumor is a heterogeneous cellular mix and gene expression
profiles might reflect contributions from non-malignant components confounding
classification. In addition, there are some intrinsic complexities in making multi-
class, as opposed to binary class, distinctions.

In this context we asked whether it is possible to achieve a general, multi-class
molecular-based cancer classification based solely on gene expression profiles
(Ramaswamy et al 2001-2). This paper describes the details of this approach.
The most accurate computational methodology is described in detail and
technical limitations and challenges involved are stated. Our methodology is
based on combining multiple binary Support Vector Machine classifiers trained to
predict a sample’s class membership. We apply this methodology to the
diagnosis of multiple common adult malignancies using a collection of 198 DNA
microarray tumor samples, spanning 14 common tumor types. In the next section
we describe the sample collection and the associated experimental protocol.
Then we describe the problems associated with multi-class prediction and
introduce our methodology and results. A technical description of the Support
Vector Machine algorithm is included in the appendix. The methodology
described in this paper suggests that systematic and unified cancer diagnosis is
possible by the comparison of an unknown sample to a large reference database
and provides a first look at the technical difficulties and computational challenges
associated with such a system.

Sample Collection and Experimental Protocol
The gene expression datasets were obtained following a standard experimental
protocol published elsewhere (Ramaswamy 2001, Golub et al 1999) and
described schematically in Figure 1. Tumors were biopsies from primary sites
obtained prior to any treatment. RNA from each tumor was sequentially
hybridized to Affymetrix Hu6800 and Hu35KsubA oligonucleotide microarrays
(GeneChips™) containing a total of 16,063 probe sets. Microarrays were
scanned using standard Affymetrix protocols and scanners. Expression values
for each gene were calculated using Affymetrix GeneChip software.




                                         3
    Case 6:20-cv-00666-ADA Document 1-7 Filed 07/23/20 Page 5 of 21

                        Total            Hybridization          Expression
                        RNA               and Scan               Dataset

      Biological                                                                  Computational
       Sample
       (Tumor)                                                                      Analysis

                         Pathology                                Sample
                          Review                                  Labels

                   Figure 1. Experimental protocol and dataset creation.
Tumor data (198 samples) was organized into a training set with 144 samples
and a test set with 54 samples. For more details on the experimental system and
specimen characteristics see Ramaswamy et al 2001-2. The datasets are
available on our web site (www.genome.wi.mit.edu/MPR/GCM).

                         Table 1. Number of tumor samples per class.

 Tumor Class        # Train          # Test       Tumor Class                # Train      # Test
 Breast (BR)        8                3            Uterus (UT)                8            2

 Prostate (PR)      8                2            Leukemia (LE)              24           6

 Lung (LU)          8                3            Renal (RE)                 8            3

 Colorectal (CO)    8                5            Pancreas (PA)              8            3

 Lymphoma (LY)      16               6            Ovary (OV)                 8            3

 Bladder (BL)       8                3            Mesothelioma (ML)          8            3

 Melanoma (ME)      8                2            Brain (CNS)                16           4



Supervised learning involves “training” a classifier to recognize the distinctions
among classes and testing the accuracy of the classifier on an independent test
set. Multi-class classification in this context is especially challenging for several
reasons including: i) the large dimensionality of the datasets, ii) the small but
significant uncertainty in the original labeling, iii) the noise in the experimental
and measurement processes, iv) the intrinsic biological variation from specimen
to specimen, and v) the small number of examples.

As part of a preliminary feasibility study we explored a variety of prediction
methodologies and algorithms and applied them to multiple tumor datasets. The
results of this investigation were reported in Yeang et al 2001. Here we will
describe in detail the technique that gave us the most accurate results.

Multi-Class Supervised Classification
Multiple class prediction is intrinsically harder than binary prediction because the
classification algorithm has to learn to construct a greater number of separation
boundaries or relations. In binary classification an algorithm can "carve out" the
appropriate decision boundary for only one of the classes, the other class is
simply the complement. In multi-class classification each class has to be


                                                   4
    Case 6:20-cv-00666-ADA Document 1-7 Filed 07/23/20 Page 6 of 21

explicitly defined. Errors can occur in the construction of any one of the many
decision boundaries so the error rates on multi-class problems can be
significantly greater than that of binary problems. For example, in contrast to a
balanced binary problem where the accuracy of a random prediction is 50%, for
K classes the accuracy of a random predictor is of the order of 1/K. There are
basically two types of multi-class classification algorithms. The first type deals
directly with multiple values in the target field. For example Naïve Bayes, k-
Nearest Neighbors, and classification trees are in this class. Intuitively, these
methods can be interpreted as trying to construct a conditional density for each
class, then classifying by selecting the class with maximum a posteriori
probability. The second type decomposes the multi-class problem into a set of
binary problems and then combines them to make a final multi-class prediction.
This class contains support vector machines, boosting (Schapire 1999), and
weighted voting algorithms, and, more generally, any binary classifier. Boosting
in fact can be use to combine intrinsic multi-class classifiers too (Schapire et al
1998). In certain settings the latter approach results in better performance than
the multiple target approaches. Intuitively, when we have a high dimensional
input space and very few samples per class, we expect that it will be very difficult
to construct accurate densities, and that the second approach will perform better.
Our dataset belongs to this category.

The basic idea behind combining binary classifiers is to decompose the multi-
class problem into a set of easier and more accessible binary problems. The
main advantage in this divide-and-conquer strategy is that any binary
classification algorithm can be used. Besides choosing a decomposition scheme
and a base classifier, one also needs to devise a strategy for combining the
binary classifiers and providing a final prediction. The problem of combining
binary classifiers has been studied in the computer science literature (Hastie and
Tibshirani 1998, Allwein et al 2000, Guruswami and Sahai 1999) from a
theoretical and empirical perspective. However, the literature is inconclusive,
and the best method for combining binary classifiers for any particular problem is
open.




                                         5
    Case 6:20-cv-00666-ADA Document 1-7 Filed 07/23/20 Page 7 of 21


                                                       R       G        B      Y
                                                  R    +1      -1       -1     -1
                                                  G    -1      +1       +1     -1
                                                  B    -1      -1       +1     -1
                                                  Y    -1      -1       -1     +1
       c)
                                                      R     G     B     Y      class
                  1
                          4
                                                  1   .7    -.2   -3    -6     R
                          5
                      2
                              3                   2   -.5   -1    .5    -5     B
                                                  3   -6    -1    -.3   .7     Y
                                                  4   -.2   .4    -2    -1     G
                                                  5   -1    -.1   -1    -1     G
       Figure 2. One-vs-All classification. a) Four binary classifiers are trained, the
       first discriminates the red versus other classes, the second green from the
       other classes, the third green, and the fourth blue. b) The codebook for
       OVA classification, the top row lists each OVA classifier, the numbers in
       the matrix are the ideal outputs for the class labels listed in the leftmost
       column. c) The colored numbers are five new samples to be classified with
       the color designating class membership. d) The outputs of the four
       classifiers and the final class labels for the five new samples.

The decomposition problem in itself is quite old and can be considered as an
example of the collective vote-ranking problem addressed by Condorcet and
others at the time of the French Revolution. Condorcet was interested in solving
the problem of how to deduce a collective ranking of candidates based on
individual voters' preferences. He proposed a decomposition scheme based on
binary questions (Michaud 1987) and then introduced analytical rules to obtain a
consistent collective ranking based on the individual’s answers to these binary
questions. It turns out that a consistent collective ranking is not guaranteed in all
cases and this led to the situation known as Condorcet or Arrow’s paradox
(Arrow 1951).

Standard modern approaches to combining binary classifiers can be stated in
terms of what is called “output coding” (Dietterich and Bakiri 1991). The basic
idea behind output coding is the following: given K classifiers trained on various
partitions of the classes a new example is mapped into an output vector. Each
element in the output vector is the output from one of the K classifiers, and a
“codebook” is then used to map from this vector to the class label (see Figure 2).
For example, given three classes the first classifier may be trained to partition
classes one and two from three, the second classifier trained to partition classes
two and three from one, and the third classifier trained to partition classes one
and two from three.


                                              6
     Case 6:20-cv-00666-ADA Document 1-7 Filed 07/23/20 Page 8 of 21


Two common examples of output coding are the one-versus-all (OVA) and all-
pairs (AP) approaches. In the OVA approach, given K classes, K independent
classifiers are constructed where the ith classifier is trained to separate samples
belonging to class i from all others. The codebook is a diagonal matrix and the
final prediction is based on the classifier that produces the strongest confidence,

class = arg max f i ,
             i =1.. K



where f i is the signed confidence measure of the ith classifier (i.e. the margin of
the SVM). In the all-pairs approach K(K-1)/2 classifiers are constructed with each
classifier trained to discriminate between a class pair (i and j). This can be
thought of as a K by K matrix, where the ijth entry corresponds to a classifier that
discriminates between classes i and j. The codebook, in this case, is used to
simply sum the entries of each row and select the row for which this sum is
maximal,

                     K     
class = arg max ∑ f ij  ,
            i =1.. K
                      j =1 

where as before f ij is the signed confidence measure for the ijth classifier.

An ideal code matrix should be able to correct the mistakes made by the
component binary classifiers. Dietterich and Bakiri used error-correcting codes to
build the output code matrix where the final prediction is made by assigning a
sample to the codeword with the smallest Hamming distance with respect to the
binary prediction result vector (Dietterich and Bakiri 1991). There are several
other ways of constructing error-correcting codes including classifiers that learn
arbitrary class splits and randomly generated matrices (Bode and Ray-Chaudhuri
1960, Allwein et al 2000, Guruswami and Sahai 1999).

Intuitively, there is a tradeoff between the OVA and AP approaches. The
discrimination surfaces that need to be learned in the all-pairs approach are, in
general, more natural and, theoretically, should be more accurate. However, with
fewer training examples the empirical surface constructed may be less precise.
The actual performance of each of these schemes, or others such as random
codebooks, in combination with different classification algorithms is problem
dependent.

Table 2. Accuracy of different combinations of multi-class approaches and algorithms.

Number of         Weighted      Weighted    k-nearest     k-nearest      SVM        SVM
Genes per         Voting        Voting      neighbors     neighbors
Classifier
                  One vs. All   All Pairs   One vs. All   All Pairs   One vs. All   All Pairs
          30        60.0%         62.3%       65.3%          67.2%      70.8%         64.2%
          92        59.3%         59.6%       68.0%          67.3%      72.2%         64.8%
         281        57.8%         57.2%       65.7%          67.0%      73.4%         65.1%


                                                 7
    Case 6:20-cv-00666-ADA Document 1-7 Filed 07/23/20 Page 9 of 21

      1073    53.5%       52.4%       66.5%      64.8%      74.1%      64.9%
      3276    43.4%       48.8%       66.3%      62.0%      74.7%      64.7%
      6400    38.5%       45.6%       64.2%      58.4%      75.5%      64.6%
        All           -           -      -          -       78.0%      64.7%

In a preliminary empirical study of multi-class methods and algorithms (Yeang et
al 2001) we applied the OVA and AP approaches with three different algorithms:
Weighted Voting (Golub et al 1999, Slonim et al 2000), k-Nearest Neighbors and
Support Vector Machines (SVM). The results, shown in Table 2, demonstrate
that the OVA approach in combination with SVM gave us the most accurate
method by a significant margin, and we describe this method in detail below. See
Yeang et al 2001 for more details on using other algorithms.

Support Vector Machines
Support Vector Machines (SVMs) are powerful classification systems based on a
variation of regularization techniques (Vapnik 1998, Evgeniou et al 2000). SVMs
provide state-of-the-art performance in many practical binary classification
problems (Vapnik 1998, Evgeniou et al 2000). SVMs have also shown promise in
a variety of biological classification tasks including some involving gene
expression microarrays (Mukherjee et al 1999, Brown et al. 2000). For a detailed
description of the algorithm see the appendix.

The algorithm is a particular instantiation of regularization for binary
classification. Linear SVMs can be viewed as a regularized version of a much
older machine-learning algorithm, the perceptron (Rosenblatt 1962, Minsky and
Papert 1972). The goal of a perceptron is to find a separating hyperplane that
separates positive from negative examples. In general, there may be many
separating hyperplanes. In our problem, this separating hyperplane is the
boundary that separates a given tumor class from the rest (OVA) or two different
tumor classes (AP). The SVM solution corresponds to choosing a separating
hyperplane that has maximal margin that is a maximal distance of the hyperplane
to the nearest point. Finding the SVM solution requires training a SVM which
entails solving a convex quadratic program with as many variables as training
points.

The SVM experiments described in this paper were performed using a modified
version of the SvmFu package (http://www.ai.mit.edu/projects/cbcl/). The
advantages of SVM, when compared with other algorithms, are their sound
theoretical foundations (Vapnik 1998, Evgeniou et al 2000), intrinsic control of
machine capacity that combats over-fitting, capability to approximate complex
classification functions, fast convergence, and good empirical performance in
general. Standard SVMs assume the target values are binary and that the
classification problem is intrinsically binary. We use the OVA methodology to
combine binary SVM classifiers into a multi-class classifier. A separate SVM is
trained for each class and the winning class is the one for with the largest
margin, which can be thought of as a signed confidence measure.




                                        8
   Case 6:20-cv-00666-ADA Document 1-7 Filed 07/23/20 Page 10 of 21

In the experiments described in this paper there were few data points in many
dimensions. Therefore, we used a kernel that corresponds to a linear
(regularized) classifier as the SVM solution. Although we did allow the
hyperplane to make misclassifications, in all cases involving the full 16,063
dimensions each OVA hyperplane fully separated the training data with no errors.
In some of the experiments, which involved explicit feature selection with very
few features, there were some training errors. This may indicate that we could
select a very small number of features, and then use a kernel function to improve
classification; however, preliminary experiments with this approach yielded no
improvement over the linear case.

Many methods exist for performing feature selection. We obtained similar results
from informal experiments using signal to noise ratio (Slonim et al 2000),
recursive feature elimination (RFE) (Guyon et al 2002), and radius-margin-ratio
(Mukherjee et al 1999, Weston et al 2001). For the formal presentation we used
RFE since it was the most straightforward to implement with the SVM. An SVM is
trained using all features. The features are ranked according to the magnitude of
the elements of the resulting hyperplane: so the importance of feature i is wi .


Methodology and Results
As was mentioned before the most accurate methodology for our multi-tumor
dataset is a combination of an OVA approach and SVMs using all genes. Due to
implementation issues RFE was used for feature selection. See the appendix for
more details both about SVMs and RFE. Leave-one-out cross validation and an
independent test were used to test the methodology.

The procedure is as follows:

      i)     Define each target class based on histopathologic clinical evaluation
             (pathology review) of tumor specimens;
      ii)    Decompose the multi-class problem into a series of 14 binary OVA
             classification problems: one for each class.
      iii)   For each class build the binary classifiers on the training set using
             leave-one-out cross-validation i.e. remove one sample, train the
             binary classifier on the remaining samples, combine the individual
             binary classifiers to predict the class of the left out sample, and
             iteratively repeat this process for all the samples. A cumulative error
             rate is calculated.
      iv)    Evaluate the final prediction model on an independent test set.

This procedure is described pictorially in Figure 3 where the bar graphs on the
lower right side show two examples of actual SVM output predictions of each of
the 14 SVMs for a Lymphoma and Breast sample.




                                          9
    Case 6:20-cv-00666-ADA Document 1-7 Filed 07/23/20 Page 11 of 21


                              Gene
                            Expression
                             Dataset


 Tumor Classes                OVA
                          Decomposition



       SVM Binary          SVM Binary                   SVM Binary
       Classifier 1:       Classifier 2:          ...   Classifier 14:
      Breast vs. All      Prostate vs. All              CNS vs. All



                              Final
                            Multiclass                  Examples of Binary Classifiers Outputs
                             Model
                                                                         Call: Lymphoma
                             Final Call
                                             High
                            Confidence:



                                                           Call: Breast

                                             Low




       Figure 3. Multi-class methodology using a One vs. All (OVA) approach. The
       bars graphs on the lower right side show the results of a high and a low
       confidence prediction.


The final prediction (winning class) of the OVA set of classifiers is the one
corresponding to the largest confidence (margin),

class = arg max f i ,
            i =1.. K


The confidence of the final call is the margin of the winning SVM. When the
largest confidence is positive the final prediction is considered a “high
confidence” call. If negative it is a “low confidence” call that can also be
considered a candidate for a no-call because no single SVM “claims” the sample
as belonging to its recognizable class. We analyze the error rates in terms of
totals and also in terms of high and low confidence calls. In the first example in
the lower right hand side of Figure 3, an example of a high confidence call, the
Lymphoma classifier attains a large positive margin and recognizes the samples


                                             10
         Case 6:20-cv-00666-ADA Document 1-7 Filed 07/23/20 Page 12 of 21

in this class. No other classifier produces a comparable positive prediction. The
second example is a low confidence call where the winning classifier is the one
corresponding to the Breast class. In this case the sample is classified as Breast
but the confidence of the prediction is much lower than in the first example.
Repeating this procedure we created a multi-class OVA-SVM model with all
genes using the training dataset and then applied it to the two test datasets. The
results are summarized in Table 3.

Table 3. Accuracy results for the OVA-SVM classifier.

Dataset        Sample Type                Validation       Sample        Total          Confidence
                                          Method           Number        Accuracy       High                         Low
                                                                                        Fraction Accuracy            Fraction Accuracy
Train          Multiple Tumors            Cross-val.       144           78%            80%      90%                  20%     28%
Test           Multiple Tumors            Train/Test       54            78%            78%      83%                  22%     58%


As can be seen in the table in cross validation the overall multi-class predictions
were correct for 78% of the tumors. This accuracy is substantially higher than
expected for random prediction (9% according to proportional chance criterion).
More interestingly the majority of calls (80%) were high confidence, and for these
the classifier achieved an accuracy of 90%. The remaining tumors (20%) had low
confidence calls and lower accuracy (28%). The results for the test set (test set
1) were similar to the ones obtained in cross-validation: the overall prediction
accuracy was 78% and the majority of these predictions (78%) were again high
confidence with an accuracy of 83%. Low confidence calls were made on the
remaining 22% of tumors with an accuracy of 58%. The actual confidences for
each call, and a bar graph of accuracy and fraction of calls versus confidence, is
shown in Figure 4-A-B. The confusion matrices are shown in Table 4.




Table 4. Confusion matrices for the OVA-SVM classifier.

Train     BL BR CNS CO LE LU LY ME ML OV PA PR RE UT Totals                    Test 1   BL BR CNS CO LE LU LY ME ML OV PA PR RE UT Totals

BL         5   0    0   1 0    0 0    1   0   1   0    0   0   0     8         BL        2   0   0   0   0   0   0   0   1   0   0   0   0   0    3
BR         0   7    0   1 0    0 0    0   0   0   0    0   0   0     8         BR        0   2   0   0   0   0   0   0   0   1   1   0   0   0    4
CNS        0   0   16   0 0    0 0    0   0   0   0    0   0   0    16         CNS       0   0   4   0   0   0   0   0   0   0   0   0   0   0    4
CO         0   1    0   6 0    0 0    0   0   1   0    0   0   0     8         CO        0   0   0   4   0   0   0   0   0   0   0   0   0   0    4
LE         0   0    0   0 24   0 0    0   0   0   0    0   0   0    24         LE        0   0   0   0   5   0   0   0   0   0   0   1   0   0    6
LU         1   1    0   1 0    4 0    0   0   1   0    0   0   0     8         LU        1   0   0   0   0   2   0   0   1   0   0   0   0   0    4
LY         0   0    0   0 0    0 16   0   0   0   0    0   0   0    16         LY        0   0   0   0   0   0   6   0   0   0   0   0   0   0    6
ME         0   0    0   0 0    0 0    8   0   0   0    0   0   0     8         ME        0   0   0   0   0   0   0   3   0   0   0   0   0   0    3
ML         0   0    0   1 0    0 0    0   5   0   1    1   0   0     8         ML        1   0   0   0   0   0   0   0   1   0   0   0   0   0    2
OV         1   0    0   0 0    0 0    0   1   3   0    0   1   2     8         OV        0   0   0   0   0   0   0   0   1   2   1   0   0   0    4
PA         1   1    0   0 0    0 0    1   0   0   5    0   0   0     8         PA        0   1   0   0   0   0   0   0   0   0   2   0   0   0    3
PR         0   0    0   0 0    1 0    0   1   0   0    6   0   0     8         PR        0   0   0   0   0   0   0   0   0   1   0   4   0   1    6
RE         0   1    0   0 0    0 0    0   1   1   0    0   5   0     8         RE        0   0   0   0   0   0   0   0   0   0   0   0   3   0    3
UT         0   0    0   0 0    0 0    0   0   1   0    0   0   7     8         UT        0   0   0   0   0   0   0   0   0   0   0   0   0   2    2
Totals     8 11    16 10 24    5 16 10    8   8   6    7   6   9   144         Totals    4   3   4   4   5   2   6   3   4   4   4   5   3   3   54




                                                                         11
              Case 6:20-cv-00666-ADA Document 1-7 Filed 07/23/20 Page 13 of 21

An interesting observation concerning these results is that for 50% of the tumors
that were incorrectly classified the correct answer corresponded to the second or
third most confident (SVM) prediction. This is shown in Figure 4-C.

                                         A                                                        B                                                 C
                           Train/             Test 1                    Train/cross-val.                          Test 1
                           cross-val.                                                 Accuracy     Fraction of Calls                     Train/cross-val.    Test 1
                     5
                                                             1                                     1                                 1
                     4                                                                                                             0.9
                                                            0.8                                   0.8                              0.8
                     3                                                                                                             0.7
                                                            0.6                                   0.6                              0.6
              High
 Confidence




                     2                                                                                                             0.5
                                                            0.4                                   0.4                              0.4
                     1
                                                                                                                                   0.3
                                                            0.2                                   0.2                              0.2
                     0
              Low




                                                                                                                                   0.1
                     -1                                      0                                     0                                 0
                          Correct Errors Correct Errors            -1   0   1     2     3   4           -1    0    1   2   3   4            First    Top 2    Top 3

                                                                  Low             High                  Low            High                   Prediction Calls

                                                                        Confidence                            Confidence



                          Figure 4. Individual sample errors and confidence calls (A), accuracy bar
                          graphs (B) and performance considering second-and third most confident
                          prediction (C) for the train/cross-validation and test datasets.


To confirm the stability and reproducibility of the prediction results for this
collection of samples we repeated the train and test procedure for 100 random
splits of a combined dataset. The results were similar to the reported case.
Figure 5 shows the mean and standard variation of the error rate for the different
test-train splits as a function of the total number of genes. Due to the fact the
different test-train splits were obtained by reshuffling the dataset the empirical
variance measured is optimistic (Efron and Tibshirani, 1993).


                                               0.85

                                                0.8
                                   Accuracy




                                               0.75

                                                0.7

                                               0.65

                                                0.6                                                     Prediction Accuracy
                                                                                                        Standard Deviation
                                               0.55

                                                0.5
                                                       10                   100                     1000                   10000              100000

                                                                                  Total Gene Number

                          Figure 5. Mean classification accuracy and standard deviation plotted as a
                          function of number of genes used by the classifier. The prediction
                          accuracy decreases with decreasing number of genes.




                                                                                             12
   Case 6:20-cv-00666-ADA Document 1-7 Filed 07/23/20 Page 14 of 21

We also analyzed the accuracy of the multi-class SVM predictor as a function of
the number of genes. The algorithm inputs all of the 16,063 genes in the array
and each of them is assigned a weight based on its relative contribution to each
OVA classification. Practically all genes were assigned weakly positive and
negative weights in each OVA classifier. We performed multiple runs with
different numbers of genes selected using RFE. Results are shown in Figure 5,
where total accuracy decreases as the number of input genes decreases for
each OVA distinction. Pair-wise distinctions can easily be made between some
tumor classes using fewer genes but multi-class distinctions among highly
related tumor types are intrinsically more difficult. This behavior can also be the
result of the existence of molecularly distinct but unknown sub-classes within
known classes that effectively decrease the predictive power of the multi-class
method. Despite the increasing accuracy with increased number of genes trend,
significant but modest prediction accuracy can be achieved with a relatively small
number of genes per classifier (e.g. about 70% with about 200 total genes).

Conclusions
The method described in this paper demonstrates that the simultaneous
diagnosis of multiple tumor types is possible by the comparison of an unknown
sample to a reference database of multiple tumor types. The combination of the
OVA approach and SVM provides a powerful technique for molecular
classification of cancer that appears to outperform other approaches. It is
remarkable that a majority of the samples (80%) can be predicted with high
confidence and accuracy (83%) solely based on gene expression and despite the
presence of varying unknown proportions of non-neoplastic elements in the
tumor specimens and the amount of noise, biological variation and uncertainty in
the labeling. Despite the success of the method some questions remain open.

What is the exact reason for the remaining errors made by the classification
model? The mostly even distribution of errors throughout the solid tumor classes
(see Table 4) suggests that total accuracy might increase by considering larger
number of samples in the training set. Another source of error might be
associated with the inclusion of histopathologically similar, but genetically
distinct, tumors in various training set classes. In addition, the fact that 50% of
the incorrectly classified tumors belong to the class with the second or third most
confident prediction suggests that these errors may be able to be corrected by an
incremental improvement (e.g. by acquiring some extra data points for some
classes or perhaps by an incremental improvement of the algorithm).

The OVA SVM based classification strategy may not be the optimal method
when a larger sample collection becomes available. As discussed above, there is
a tradeoff between the OVA and AP approach. One can speculate that with a
larger number of samples for a fixed class number there will be a cross over
point beyond which the AP SVM method will be the best. A larger number of
tumors with detailed clinical annotation will be required to answer all these
questions and fully explore the limitations of our approach.




                                        13
   Case 6:20-cv-00666-ADA Document 1-7 Filed 07/23/20 Page 15 of 21

One can envision a centralized gene expression database that will allow
classification accuracy to improve as the model is trained by larger and larger
amounts of data. In this scenario the clinical classification and diagnosis of
tumors can be improved by considering objective, systematic, and standardized
computational methods like the one described here. This expression-based
cancer classification will not be a substitute for traditional diagnostics, but it may
represent an important adjunct. The hope is that the molecular characteristics of
a tumor sample may for the most part remain the same despite atypical clinical or
varying histological features. If this is indeed the case, then the deployment of
these computational methods will enable powerful new strategies for a more
uniform and comprehensive molecular classification of primary and metastatic
tumors.

Appendix: Support Vector Machines

The problem of learning a classification boundary given positive and negative
examples is a particular case of the problem of approximating a multivariate
function from sparse data. The problem of approximating a function from sparse
data is ill-posed and regularization theory is a classical approach to solving it
(Tikhonov and Arsenin 1977).

Standard regularization theory formulates the approximation problem as a
variational problem of finding the function f that minimizes the following
functional
                                     1 λ
                        min I ( f ) = ∑i =1V ( y i , f ( x i ) ) + λ f K
                                                                       2

                        f ∈H         λ
where V (⋅,⋅) is a loss function, f K is a norm in a Reproducing Kernel Hilbert
                                       2


Space defined by the positive definite function K ( x , t ) (Aronszsajn 1950), λ is the
number of training examples, and λ is the regularization parameter. Under rather
general conditions the solution to the above functional has the form
                               f ( x ) = ∑i =1α i K ( x , x i ).
                                          λ


 SVMs are a particular case of the above regularization framework (Evgeniou et
al 2000).

Here we describe in more detail how the SVM algorithm works. The SVM runs
described in this paper were performed using a modified version of SvmFu
(http://www.ai.mit.edu/projects/cbcl/). We also describe the feature selection
method used to study how the accuracy changes as a function of the number of
genes. For a more comprehensive introduction to SVM see Evgeniou et al., 2000
and Vapnik, 1998.

For the SVM the regularization functional minimized is the following
                             1 λ
                        min ∑i =1 (1 − y i f ( x i ) )+ + λ f K ,
                                                              2

                        f ∈H λ




                                          14
    Case 6:20-cv-00666-ADA Document 1-7 Filed 07/23/20 Page 16 of 21

where the hinge loss function (a ) + , the min(a ,0), is used. The solution again has
the from f ( x ) = ∑i =1α i K ( x , x i ) and the label output is simply sign( f ( x ) ).
                             λ




There is an intuitive geometric interpretation of the SVM approach in the case of
a linear classifier, which corresponds to K ( x , x i ) = x ⋅ x i . A hyperplane is defined
via its normal vector w . Given a hyperplane w and a point x , define x 0 to be the
closest point to x on the hyperplane -- the closest point to x that satisfies
w ⋅ x 0 = 0 (see Figure 6). We then have the following two equations:

w ⋅ x = k for some k
w ⋅ x0 = 0 .

Subtracting these two equations, we obtain,

w ⋅ ( x − x0 ) = k .

Dividing by the norm of w , we have,

 w                k
   ⋅ ( x − x0 ) =
 w                w

Noting that      w
                 w
                         is a unit vector, and the vector x − x 0 is parallel to w , we
conclude that,

             k
 x − x0 =            .
             w




                                                                w⋅ x = k




                                                                           x*
                                                w⋅ x = 0




                                                       x0*

                                 Figure 6. The distance between points x and x 0 .




                                                           15
      Case 6:20-cv-00666-ADA Document 1-7 Filed 07/23/20 Page 17 of 21

Our goal is to maximize the distance between the hyperplane and the closest
point, with the constraint that the points from the two classes lie on separate
sides of the hyperplane. We could try to solve the following optimization
problem:

            y i (w ⋅ x i )
max min                    subject to y i ( w ⋅ x i ) > 0 for all x i .
 w     xi        w

Note that y i ( w ⋅ x i ) = k in the above derivation. For technical reasons, the
optimization problem stated above is not easy to solve. One difficulty is that if we
find a solution w , then cw for any positive constant c is also a solution. In some
sense, we are interested in the direction of the vector w , but not its length.

If we can find any solution w to the above problem, for example by scaling w ,
we can guarantee that y i ( w ⋅ x i ) ≥ 1 for all x i . Therefore, we may equivalently
solve the problem,

            y i (w ⋅ x i )
max min                    subject to y i ( w ⋅ x i ) ≥ 1 .
 w     xi        w

Note that the original problem has more solutions than this one, but since we are
only interested in the direction of the optimal hyperplane, this would suffice. We
now restrict the problem further: we are going to find a solution such that for any
point closest to the hyperplane, the inequality constraint will be satisfied as an
equality. Keeping this in mind, we can see that,

      y i (w ⋅ x i )
min                  = 1.
 xi        w

So the problem becomes,

       1
max      subject to y i ( w ⋅ x i ) ≥ 1 .
       w

which can be transformed (see Vapnik, 1998) into the equivalent problem

            2
min 12 w        subject to y i ( w ⋅ x i ) ≥ 1 .

Note that so far, we have considered only hyperplanes that pass through the
origin. In many applications, this restriction is unnecessary, and the standard
separable SVM problem is written as,

            2
min 12 w        subject to y i ( w ⋅ x i + b) ≥ 1 ,




                                                       16
     Case 6:20-cv-00666-ADA Document 1-7 Filed 07/23/20 Page 18 of 21

where b is a free threshold parameter that translates the optimal hyperplane
relative to the origin.

In practice, datasets are often not linearly separable. To deal with this situation,
we add slack variables that allow us to violate our original distance constraints.
The problem becomes:

                + C ∑ χ i subject to y i ( w ⋅ x i + b) ≥ 1 − χ i , χ i ≥ 0 for all i .
            2
min 12 w
                      i


This new program trades off the two goals of finding a hyperplane with large
margin (minimizing w ), and finding a hyperplane that separates the data well
(minimizing the χ i ). The parameter C controls this tradeoff. It is no longer simple
to interpret the final solution of the SVM problem geometrically; the latter
formulation, which correspond to the original regularization problem of minimizing
 I ( f ) , works very well in practice. Even if the data at hand can be separated
completely, it may be preferable to use a hyperplane that makes some errors, if
this results in a much smaller w .

In general SVMs can find a nonlinear separating surface. This follows from the
use of a general positive definite kernel. Again, there is an obvious geometric
interpretation of this classic function approximation technique. The basic idea is
to think of the kernel as a way to nonlinearly map the data to a feature space of
high or possibly infinite dimension,

x → φ ( x) .

A linear separating hyperplane in the feature space corresponds to a nonlinear
surface in the original space. We can write the program as follows,

                + C ∑ χ i subject to y i ( w ⋅ φ ( x i ) + b) ≥ 1 − χ i , χ i ≥ 0 for all i .
            2
min 12 w
                      i


Note that as phrased above, w is a hyperplane in the feature space. In practice,
we solve the Wolfe dual of the optimization problems presented and avoid having
to work with w and φ ( x ) , the hyperplane and the feature vectors, explicitly. In
fact, it is well know from the classical theory of integral operators that every
positive definite symmetric function of two variables can be represented – under
mild conditions -- as a dot product of the eigenvecors of the integral operator
associated with it. Thus

K ( xi , x j ) = φ ( xi ) ⋅φ ( x j ) .

For example, if we use as our kernel function a Gaussian kernel,




                                                       17
    Case 6:20-cv-00666-ADA Document 1-7 Filed 07/23/20 Page 19 of 21

                                 2
K ( x i , x j ) = exp(− x i − x j ) .

This corresponds to mapping our original vectors xi to a certain countably infinite
dimensional feature space when x is in a bounded domain and an uncountably
infinite dimensional feature space when the domain is not bounded.

Many methods exist for performing feature selection (Slonim et al 2000, Weston
et al 2001, Guyon et al 2002, Mukherjee et al 1999). In informal experiments, all
resulted in similar performance. For the feature selection experiments described
in this paper, we used recursive feature elimination (RFE) (Guyon et al 2002).
The method recursively removes features based upon the absolute magnitude of
the hyperplane elements. Given microarray data with n genes per sample, the
SVM outputs a hyperplane, w , which can be thought of as a vector with n
components each corresponding to the expression of a particular gene. Loosely
speaking, assuming that the expression values of each gene have similar
ranges, the absolute magnitude of each element in w determines its importance
in classifying a sample, since,

           n
 f ( x) = ∑ w i x i + b ,
          i =1



and the class label is sign[ f ( x )] . The SVM is trained with all genes, the
expression values of genes corresponding to w i in the bottom 10% are
removed and the SVM is retrained with the smaller gene expression set.

Acknowledgements


We thank Raphael Bueno, Kevin Loughlin, Scott Pomeroy, Margaret Shipp, and
Phil Febbo for contributing tumor samples to this study. We also thank David
Waltregny for initial review of pathology and Christine Huard and Michelle
Gaasenbeek for expert technical laboratory assistance. We are indebted to
members of the Cancer Genomics Group, Whitehead / MIT Center for Genome
Research and the Golub Laboratory, Dana-Farber Cancer Institute for many
valuable discussions. This work is supported in part by grants from Affymetrix
Inc., Millennium Pharmaceuticals Inc., and Bristol-Myers Squibb Company (ESL)
,a Harvard / NIH Training Grant in Molecular Hematology (SR), and a grant from
the Sloan Foundation.


References

Allwein et al 2000. E. L. Allwein et al Reducing multiclass to binary: a unifying approach for
margin classifiers. Procs. of ICML 2000.
Arrow 1951. K. J. Arrow. Social Choice and Individual Values, Wiley New York and London,
1951.



                                             18
    Case 6:20-cv-00666-ADA Document 1-7 Filed 07/23/20 Page 20 of 21

Aronszajn 1950. Aronszajn, N. Theory of Reproducing Kernels, Trans. American Mathematical
Society, 686:337-404, 1950.
Ben-Dor et al 2000. A. Ben-Dor et al, Tissue Classification with Gene Expression Profiles, J.
Computational Biology, 7: 559-584, 2000.
Bode and Ray-Chaudhuri 1960. R. C. Bose and D. K. Ray-Chaudhuri. On a class of error-
correcting binary group codes. Information control, 3:68-79, 1960.
Brown et al 2000. Brown, M.P., Grundy, W.N., Lin, D., Christianini, N., Sugnet, C.W., Furey,
T.S., Ares, M., & Haussler, D. (2000) Proc Natl Acad Sci USA 97, 262-267.
Califano et al 1999. Califano et al. Analysis of Gene Expression Microarrays for Phenotype
Classification. Proceedings of the Eighth International Conference on Intelligent Systems for
Molecular Biology, San Diego, California, August 19-23, p75-85, 1999.
Chipping Forecast 1999. Nature Genetics volume 21, Supplement (1999).
Dietterich and Bakiri 1991. Error-correcting output codes: a general method for improving
multiclass inductive programs. Procs. of AAAI, 572-577, 1991.
Efron and Tibshirani 1993. Efron, B. and Tibshirani, R. Introduction to the Bootstrap, Chapman
and Hall, New York and London, 1983.
Evgeniou et al 2000. Evgeniou, T., Pontil, M. and Poggio, T. Regularization networks and
support vector machines. Advances in Computational Mathematics, 13:1-50, 2000.
Furey et al 2000. Furey,T.S., Cristianini,N., Duffy,N., Bednarski,D.W., Schummer, M. and
Haussler,D. Support vector machine classi- fication and validation of cancer tissue samples
using microarray expression data. Bioinformatics, 16, 906—914 (2000).
Golub et al 1999. Golub, T.R., Slonim, D.K., Tamayo, P., Huard, C., Gaasenbeek, M., Mesirov,
J.P., Coller H., Loh, M.L., Downing, J.R., Caligiuri, M.A., Bloomfield, C.D., & Lander, E.S. (1999)
Science 286, 531-537.
Guruswami and Sahai 1999. V. Guruswami and A. Sahai. Multiclass learning, boosting and
error-correcting codes. In Procs. of the Twelfth Annual \Conference on Computational Learning
Theory, 145-155, ACM Press, 1999.
Guyon et al 2002. I. Guyon, J. Weston, S. Barnhill and V. Vapnik. Gene selection for
cancer classification using support vector machines. Machine Learning, Vol. 46, pp. 389--422
2002. http://homepages.nyu.edu/~jaw281/genesel. pdf
Hastie and Tibshirani 1998. T. Hastie and R. Tibshirani, Classification by pairwise coupling. In
advances on Neural Processing Systems 10, MIT Press, 1998.
Michaud 1987. P. Michaud. Condorcet – A man of the Avant-Garde. Applied Stochastic Models
and Data Analysis, Vol. 3, 173-189 (1987).
Minsky and Papert 1972. M. Minsky and S. Papert. Perceptrons, An Introduction to
Computational Geometry. MIT Press. 1972 (2nd. printing).
Mukherjee et al 1999. Mukherjee S. et al. Support vector machine classification of microarray
data. CBCL Paper #182 Artificial Intelligence Lab. Memo #1676, Massachusetts Institute of
Technology,               Cambridge,                MA,         December                1999.
http://www.ai.mit.edu/projects/cbcl/publications/ps/cancer.ps
Ramaswamy et al 2001. Ramaswamy, S., Osteen, R.T., & Shulman, L.N. (2001) in Clinical
Oncology, eds. Lenhard, R.E., Osteen, R.T., & Gansler, T. (American Cancer Society, Atlanta,
GA), pp.711-719.
Ramaswamy et al 2001-2. S. Ramaswamy et al. A Uniform Approach To Molecular Cancer
Diagnosis Using Tumor Gene Expression Signatures. PNAS 98: 15149-15154.
Rosenblatt 1962. F. Rosenblatt, Principles of Neurodynamics. Spartan Books, New York, 1962.
Schapire 1999, Robert E. Schapire. A brief introduction to boosting. Proceedings of the
Sixteenth International Joint Conference on Artificial Intelligence, 1999.
Schapire et al 1998, Robert E. Schapire, Yoav Freund, Peter Bartlett, and Wee Sun Lee.
Boosting the margin: a new explanation for the effectiveness of voting methods. The Annals of
Statistics, 26(5):1651-1686, October, 1998.



                                                19
    Case 6:20-cv-00666-ADA Document 1-7 Filed 07/23/20 Page 21 of 21

Slonim et al 2000. Slonim, D.K. (2000) in Proceedings of the Fourth Annual International
Conference on Computational Molecular Biology (RECOMB) (Universal Academy Press, Tokyo,
Japan), pp. 263-272.
Tikhonov and Arsenin 1977. Tikhonov, A.N. and Arsenin, V.Y., Solutions of Ill-posed Problems,
W.H. Winston,Washington D.C., 1977.
Tomaszewski and LiVolsi 1999. Tomaszewski, J.E. & LiVolsi, V.A. (1999) Cancer 86, 2198-
2200.
Weston et al 2001. Weston, J., Mukherjee, M., Chapelle, O., Pontil, M., Poggio, T., Vapnik, V.,
Feature Selection for SVMs, Proceedings of Advances in Neural Information Processing volume
13, 2000.
Vapnik 1998. Vapnik, V.N. Statistical Learning Theory (John Wiley & Sons, New York), 1998.
Yeang et al 2001. C. Yeang et al, Molecular Classification of Multiple Tumor Types,
Bioinformatics Discovery Note, Vol. 1 no. 1 2001 Pages 1-7, 2001.




                                              20
